UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]ANNUAL REPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-171694 META GOLD, INC. (Exact name of registrant as specified in its charter) Nevada 98-0680168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2360 Corporate Circle – suite 400, Henderson, NV, 89074-7722 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: 702-522-1521 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes |_| No |X| Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes |_| No |X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Check whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files. Yes |X| No |_| (Not required by smaller reporting companies) Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes |X| No |_| The number of shares outstanding of the Registrant's Common Stock as December 05, 2012 was11,270,000 shares of common stock, $0.001 par value, issued and outstanding. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of March 31, 2013 was $2,096,995. PART I ITEM 1: OVERVIEW Meta Gold, Inc. (f/k/a Tireless Steps, Inc.) was incorporated in the State of Nevada on September 21, 2010, with fiscal year of September 30. We are currently have no operations and are a “shell company” as that term is defined in Rule 12b-2 of the Exchange Act of 1934, as amended.We were founded with the intent of producing environmentally aware footwear, but we abandoned this business in 2013. We are currently assessing our options as how, and if, to proceed as a business.We believe that our most likely scenario for survival is to merge with and into or to acquire an existing business.To that end, we are seeking merger candidates and intend to take steps to make us a more attractive merger candidate. If we are unable to begin a new business or enter into a merger with or acquire an existing business, we will need to raise additional funds to continue as a business.If we cannot secure additional funds we will have to cease our business and our investors will lose their entire investment. ITEM 1A: RISK FACTORS We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B: UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2: PROPERTIES We do not own any real estate or other properties. The Company’s office is located at 2360 Corporate Circle – suite 400, Henderson, Nevada 89074-7722 ITEM 3: LEGAL PROCEEDINGS The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. ITEM 4: MINE SAFETY DISCLOSURES This Item is not applicable to us. 1 PART II ITEM 5: MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES As of September 30, 2013, the Company had thirty (30) active shareholders of record. The company has not paid cash dividends and has no outstanding options.Although, the Company’s common stock is quoted on FINRA’s Over-the-Counter Bulletin Board (the “OTCBB”), only one trade has been reported on the OTCBB, and that trade was for $0.05 in October of 2013.There is no virtually no market for our common stock, and you might never be able to sell any shares of our common stock that you purchase or own. ITEM 6: SELECTED FINANCIAL DATA We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7: MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report. This report contains forward looking statements relating to our Company's future economic performance, plans and objectives of management for future operations, projections of revenue mix and other financial items that are based on the beliefs of, as well as assumptions made by and information currently known to, our management. The words "expects”, “intends”, “believes”, “anticipates”, “may”, “could”, “should" and similar expressions and variations thereof are intended to identify forward-looking statements. The cautionary statements set forth in this section are intended to emphasize that actual results may differ materially from those contained in any forward looking statement. Our auditor’s report on our September 30, 2013 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. We believe that if we do not raise additional capital over the next 12 months, we may be required to suspend or cease our business. As of September 30, 2012, we had $844 cash on hand and in the bank. Management believes this amount will not satisfy our cash requirements for the next twelve months or until such time that additional proceeds are raised. We plan to satisfy our future cash requirements - primarily legal and accounting fees - by additional equity financing. This will likely be in the form of private placements of common stock.Additional equity financing may not be available to us on acceptable terms or at all, and thus we could fail to satisfy our future cash requirements. 2 If we are unsuccessful in raising the additional proceeds through a private placement offering, we will then have to seek additional funds through debt financing, which would be highly difficult for a shell company to secure. Therefore, we depend upon the success of the any private placement offering and failure thereof would result in our having to seek capital from other sources such as debt financing, which may not even be available to us. However, if such financing were available, because we are a shell company, we would likely have to pay additional costs associated with high risk loans and be subject to an above market interest rate. At such time these funds are required, management would evaluate the terms of such debt financing and determine whether the business could manage the debt load. If we cannot raise additional proceeds via a private placement of our common stock or secure debt financing we would be required to cease as a business. As a result, investors in TS common stock would lose all of their investment. We did not generate any revenue during the fiscal years ended September 30, 2013 and 2012. We incurred operating expenses in the amount of $23,539 in the fiscal year ended September 30, 2013. These operating expenses were comprised of professional fees and office and general expenses. Since inception we have incurred operating expenses of $60,864. We have no current agreements to merge with any other entity. As of the date of this Annual Report, the current funds available to the Company will not be sufficient to continue operations. The cost to of maintaining our reporting status is estimated to be $20,000. RESULTS OF OPERATIONS Our expenses increased to $23,539 for the twelve months ended September 30, 2013 from $16,562 in the twelve months ended September 30, 2012.This increase was the result of an increase in office and general expenses to $6,289 from $3,712 between the two periods as well an increase in professional fees to $17,250 from $12,850 between the two periods.As we had no revenues or additional losses in either period, our net losses were the same as our total expenses. OFF BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, the current funds available to the Company will not be sufficient to continue operations. The cost to of maintaining our reporting status is estimated to be $20,000 over this same period. Management believes that if the Company cannot raise sufficient revenues or maintain its reporting status with the SEC it will have to cease all efforts directed towards the Company. As such, any investment previously made would be lost in its entirety. The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company's financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 3 Meta Gold Inc. (fka Tireless Steps, Inc.) (A Development Stage Company) FINANCIAL STATEMENTS September 30, 2013 Audited BALANCE SHEETS STATEMENT OF OPERATIONS STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) STATEMENT OF CASH FLOWS NOTES TO FINANCIAL STATEMENTS F-1 PLS CPA, A PROFESSIONAL CORPORATION t 4#210 t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.com t Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Meta Gold Inc. (formerly Tireless Steps, Inc.) (A Development Stage Company) We have audited the accompanying balance sheets of Meta Gold Inc. (formerly Tireless Steps, Inc.) (A Development Stage “Company”) as of September 30, 2013 and 2012, and the related statements of operation, changes in shareholders’ equity and cash flow for the years ended September 30, 2013 and 2012, and for the period from September 21, 2010 (inception) to September 30, 2013. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Meta Gold Inc. as of September 30, 2013 and 2012, and the result of its operation and its cash flow for the years ended September 30, 2013 and 2012, and for the period from September 21, 2010 (inception) to September 30, 2013 in conformity with U.S. generally accepted accounting principles. The financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/PLS CPA PLS CPA, A Professional Corp. January 14, 2014 San Diego, CA. 92111 F-2 Meta Gold Inc. (fka Tireless Steps, Inc.) (A Development Stage Company) BALANCE SHEETS September 30, 2013 September 30, 2012 ASSETS CURRENT ASSETS Cash $ $ Prepaid Expenses - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans from related party TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIT) Capital stock Authorized 250,000,000 shares of common stock, $0.001 par value, Issued and outstanding 104,849,750 shares as of September 30, 2013 and 1,746,850,000 at September 30, 2012 $ $ Additional Paid in Capital ) ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ $ The accompanying notes are an integral part of these financial statements F-3 Meta Gold Inc. (fka Tireless Steps, Inc.) (A Development Stage Company) STATEMENT OF OPERATIONS Audited Cumulative results Twelve months Twelve months from inception ended ended (September 21, 2010) to September 30, 2013 September 30, 2012 September 30, 2013 REVENUE Revenues $
